





EXHIBIT 10.2






March 27, 2018


STRICTLY CONFIDENTIAL






Attn:    Richard W. Pascoe
Chief Executive Officer
Apricus Biosciences, Inc.
11975 El Camino Real, Suite 300
San Diego, CA 92130


Dear Richard:


This letter agreement (this “Agreement”) constitutes the agreement between
Apricus Biosciences, Inc. (the “Company”) and H.C. Wainwright & Co., LLC
(“Wainwright”), that Wainwright shall serve as the exclusive agent, advisor or
underwriter in any offering (each, an “Offering”) of securities of the Company
(the “Securities”) during the Term (as defined below) of this Agreement. The
terms of each Offering and the Securities issued in connection therewith shall
be mutually agreed upon by the Company and Wainwright and nothing herein implies
that Wainwright would have the power or authority to bind the Company and
nothing herein implies that the Company shall have an obligation to issue any
Securities. It is understood that Wainwright’s assistance in an Offering will be
subject to the satisfactory completion of such investigation and inquiry into
the affairs of the Company as Wainwright deems appropriate under the
circumstances and to the receipt of all internal approvals of Wainwright in
connection with the transaction. The Company expressly acknowledges and agrees
that Wainwright’s involvement in an Offering is strictly on a reasonable best
efforts basis and that the consummation of an Offering will be subject to, among
other things, market conditions. The execution of this Agreement does not
constitute a commitment by Wainwright to purchase, or the Company to sell, the
Securities and does not ensure a successful Offering of the Securities or the
success of Wainwright with respect to securing any other financing on behalf of
the Company. Wainwright may retain other brokers, dealers, agents or
underwriters on its behalf in connection with an Offering.


A.Compensation; Reimbursement. At the closing of each Offering (each, a
“Closing”), the Company shall compensate Wainwright as follows:


1.Cash Fee. The Company shall pay to Wainwright a cash fee, or as to an
underwritten Offering, an underwriter discount equal to 7.0% of the aggregate
gross proceeds raised in each Offering.


2.Warrant Coverage. If the Securities included in an Offering include warrants,
the Company shall issue to Wainwright or its designees at each Closing, warrants
(the “Wainwright Warrants”) to purchase that number of shares of common stock of
the Company equal to 5.0% of the aggregate number of shares of common stock
placed in each Offering, and if an Offering includes a “greenshoe” or
“additional investment” option component, such number of shares of common stock
underlying such additional option component, with the Wainwright Warrants
issuable upon the closing of the additional shares of common stock following the
exercise of such option. The Wainwright Warrants shall have the same terms as
the warrants issued to investors in the applicable Offering, except that the
Wainwright Warrants shall have a term of no greater than 5 years and an exercise
price equal to 125% of the public offering price of an Offering.






430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com


1

--------------------------------------------------------------------------------







Member: FINRA/SIPC




3.Expense Allowance. Out of the proceeds of each Closing, the Company also
agrees to pay Wainwright (a) a management fee equal to 1.0% of the gross
proceeds raised in each Offering; (b) $35,000 for non-accountable expenses; (c)
up to $75,000 for fees and expenses of legal counsel and other out-of-pocket
expenses; and (d) the additional reimbursable amount payable by the Company
pursuant to Paragraph D.3 hereunder; provided, however, that such reimbursement
amount in no way limits or impairs the indemnification and contribution
provisions of this Agreement.


4.Tail Fee. Wainwright shall be entitled to compensation under clauses (1) and
(2) hereunder, calculated in the manner set forth therein, with respect to any
public or private offering or other financing or capital-raising transaction of
any kind, other than sales pursuant to that certain Common Stock Purchase
Agreement with Aspire Capital Fund, LLC, dated July 5, 2016 (“Tail Financing”)
to the extent that such financing or capital is provided to the Company by
investors whom Wainwright had contacted during the Term, or introduced to the
Company during Term, if such Tail Financing is consummated at any time within
the 6-month period following the expiration or termination of this Agreement.
Upon the Company’s request, Wainwright shall promptly provide a list to the
Company of any such investors.


5.Right of First Refusal. If within the 12-month period following consummation
of each Offering, the Company or any of its subsidiaries (a) decides to finance
or refinance any indebtedness using a manager or agent, Wainwright (or any
affiliate designated by Wainwright) shall have the right to act as sole book
runner, sole manager, sole placement agent or sole agent with respect to such
financing or refinancing; or (b) decides to raise funds by means of a public
offering or a private placement of equity or debt securities using an
underwriter or placement agent, Wainwright (or any affiliate designated by
Wainwright) shall have the right to act as sole book runner, sole underwriter or
sole placement agent for such financing; provided, further, that this right of
first refusal shall exclude any financing principally directed toward the
Company’s existing investors other than those introduced to the Company by
Wainwright in an Offering or pursuant to a prior engagement. If Wainwright or
one of its affiliates decides to accept any such engagement, the agreement
governing such engagement will contain, among other things, provisions for
customary fees for transactions of similar size and nature and the provisions of
this Agreement, including indemnification, which are appropriate to such a
transaction. For purposes of clarity, this right of first refusal shall not
apply to a strategic transaction with a business engaged in the Company’s
industry or any merger transaction which would result in a change in control of
the Company wherein the Company is not the surviving entity, including any
financing or refinancing completed in connection with such change in control.


B.
Term and Termination of Engagement; Exclusivity. The term of Wainwright’s
exclusive engagement will begin on the date hereof and end thirty days after the
date hereof (the “Term”). Notwithstanding anything to the contrary contained
herein, the Company agrees that the provisions relating to the payment of fees,
reimbursement of expenses, right of first refusal, tail, indemnification and
contribution, confidentiality, conflicts, independent contractor and waiver of
the right to trial by jury will survive any termination of this Agreement.
Notwithstanding anything to the contrary contained herein, the Company has the
right to terminate the Agreement for cause in compliance with FINRA Rule
5110(f)(2)(D)(ii). The exercise of such right of termination for cause
eliminates the Company’s obligations with respect to the provisions relating to
the tail fees and right of first refusal. Notwithstanding anything to the
contrary contained in this Agreement, in the event that an Offering pursuant to
this Agreement shall not be carried out for any reason whatsoever during the
Term, the Company shall be obligated to pay to Wainwright its actual and
accountable out-of-pocket expenses related to an Offering (including the fees
and disbursements of Wainwright’s legal counsel). During Wainwright’s engagement
hereunder: (A) the Company will not, and will not permit its representatives to,
other than in coordination with Wainwright, contact or solicit institutions,
corporations or other entities or individuals as potential purchasers of the
Securities; provided that this shall not prohibit the Company from engaging in
discussions with respect to potential mergers and acquisitions or any strategic
transaction and (B) the Company will not pursue any financing transaction which
would be in lieu of an Offering. Furthermore, the Company agrees that during
Wainwright’s



2

--------------------------------------------------------------------------------







engagement hereunder, all inquiries, whether direct or indirect, from
prospective investors (other than the Company’s existing investors not
introduced to the Company by Wainwright through this Offering or pursuant to a
prior engagement) will be referred to Wainwright and will be deemed to have been
contacted by Wainwright in connection with an Offering. Additionally, except as
set forth hereunder, the Company represents, warrants and covenants that no
brokerage or finder’s fees or commissions are or will be payable by the Company
or any subsidiary of the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other third-party with
respect to any Offering.


C.Information; Reliance. The Company shall furnish, or cause to be furnished, to
Wainwright all information reasonably requested by Wainwright for the purpose of
rendering services hereunder and conducting due diligence (all such information
being the “Information”). In addition, the Company agrees to make available to
Wainwright upon reasonable request from time to time the officers, directors,
accountants, counsel and other advisors of the Company. The Company recognizes
and confirms that Wainwright (a) will use and rely on the Information, including
any documents provided to investors in each Offering (the “Offering Documents”
which shall include any Purchase Agreements (as defined below)), and on
information available from generally recognized public sources in performing the
services contemplated by this Agreement without having independently verified
the same; (b) does not assume responsibility for the accuracy or completeness of
the Offering Documents or the Information and such other information; and (c)
will not make an appraisal of any of the assets or liabilities of the Company.
Upon reasonable request, the Company will meet with Wainwright or its
representatives to discuss all information relevant for disclosure in the
Offering Documents and will cooperate in any investigation undertaken by
Wainwright thereof, including any document included or incorporated by reference
therein. At each Offering, at the request of Wainwright, the Company shall
deliver such legal letters (including, without limitation, negative assurance
letters), opinions, comfort letters, officers’ and secretary certificates and
good standing certificates, all in form and substance satisfactory to Wainwright
and its counsel as is customary for such Offering. Wainwright shall be a third
party beneficiary of any representations, warranties, covenants and closing
conditions made by the Company in any Offering Documents, including
representations, warranties, covenants and closing conditions made to any
investor in an Offering.


D.Related Agreements. At each Offering, the Company shall enter into the
following additional agreements:


1.Underwritten Offering. If an Offering is an underwritten Offering, the Company
and Wainwright shall enter into a customary underwriting agreement in form and
substance satisfactory to Wainwright and its counsel.


2.Best Efforts Offering. If an Offering is on a best efforts basis, the sale of
Securities to the investors in the Offering will be evidenced by a purchase
agreement (“Purchase Agreement”) between the Company and such investors in a
form reasonably satisfactory to the Company and Wainwright. Wainwright shall be
a third party beneficiary with respect to the representations and warranties
included in the Purchase Agreement. Prior to the signing of any Purchase
Agreement, officers of the Company with responsibility for financial affairs
will be available to answer inquiries from prospective investors.


3.Escrow and Settlement. In respect of each Offering, the Company and Wainwright
shall enter into an escrow agreement with a third party escrow agent, which may
also be Wainwright’s clearing agent, pursuant to which Wainwright’s compensation
and expenses shall be paid from the gross proceeds of the Securities sold. If
the Offering is settled in whole or in part via delivery versus payment (“DVP”),
Wainwright shall arrange for its clearing agent to provide the funds to
facilitate such settlement. The Company shall bear the cost of the escrow agent
and shall reimburse Wainwright for the actual out-of-pocket cost of such
clearing agent settlement and financing, if any, which cost shall not exceed
$10,000.


4.FINRA Amendments. Notwithstanding anything herein to the contrary, in the
event that Wainwright determines that any of the terms provided for hereunder
shall not comply with a FINRA rule, including but not limited to FINRA Rule
5110, then the Company shall agree to amend this Agreement (or


3

--------------------------------------------------------------------------------







include such revisions in the final underwriting agreement) in writing upon the
request of Wainwright to comply with any such rules; provided that any such
amendments shall not provide for terms that are less favorable to the Company
than are reflected in this Agreement.


E.Confidentiality. In the event of the consummation or public announcement of
any Offering, Wainwright shall have the right to disclose its participation in
such Offering, including, without limitation, the Offering at its cost of
“tombstone” advertisements in financial and other newspapers and journals.


F.Indemnity.


1.    In connection with the Company’s engagement of Wainwright as Offering
agent, the Company hereby agrees to indemnify and hold harmless Wainwright and
its affiliates, and the respective controlling persons, directors, officers,
members, shareholders, agents and employees of any of the foregoing
(collectively the “Indemnified Persons”), from and against any and all claims,
actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses incurred by any of them (including the reasonable fees
and expenses of counsel), as incurred, (collectively a “Claim”), that are (A)
related to or arise out of (i) any actions taken or omitted to be taken
(including any untrue statements made or any statements omitted to be made) by
the Company, or (ii) any actions taken or omitted to be taken by any Indemnified
Person in connection with the Company’s engagement of Wainwright, or (B)
otherwise relate to or arise out of Wainwright’s activities on the Company’s
behalf under Wainwright’s engagement, and the Company shall reimburse any
Indemnified Person for all expenses (including the reasonable fees and expenses
of counsel) as incurred by such Indemnified Person in connection with
investigating, preparing or defending any such claim, action, suit or
proceeding, whether or not in connection with pending or threatened litigation
in which any Indemnified Person is a party. The Company will not, however, be
responsible for any Claim that is finally judicially determined to have resulted
from the gross negligence or willful misconduct of any person seeking
indemnification for such Claim. The Company further agrees that no Indemnified
Person shall have any liability to the Company for or in connection with the
Company’s engagement of Wainwright except for any Claim incurred by the Company
as a result of such Indemnified Person’s gross negligence or willful misconduct.


2.    The Company further agrees that it will not, without the prior written
consent of Wainwright, settle, compromise or consent to the entry of any
judgment in any pending or threatened Claim in respect of which indemnification
may be sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.


3.    Promptly upon receipt by an Indemnified Person of notice of any complaint
or the assertion or institution of any Claim with respect to which
indemnification is being sought hereunder, such Indemnified Person shall notify
the Company in writing of such complaint or of such assertion or institution but
failure to so notify the Company shall not relieve the Company from any
obligation it may have hereunder, except and only to the extent such failure
results in the forfeiture by the Company of substantial rights and defenses. If
the Company is requested by such Indemnified Person, the Company will assume the
defense of such Claim, including the employment of counsel reasonably
satisfactory to such Indemnified Person and the payment of the fees and expenses
of such counsel. In the event, however, that legal counsel to such Indemnified
Person reasonably determines that having common counsel would present such
counsel with a conflict of interest or if the defendant in, or target of, any
such Claim, includes an Indemnified Person and the Company, and legal counsel to
such Indemnified Person reasonably concludes that there may be legal defenses
available to it or other Indemnified Persons different from or in addition to
those available to the Company, then such Indemnified Person may employ its own
separate counsel to represent or defend him, her or it in any such Claim and the
Company shall pay the reasonable fees and expenses of such counsel.
Notwithstanding anything herein to the contrary, if the Company fails timely or
diligently to defend, contest, or otherwise protect against any Claim, the
relevant Indemnified Party shall have the right, but not the obligation, to
defend, contest, compromise, settle, assert crossclaims, or counterclaims or
otherwise protect against the same, and shall be fully indemnified by the
Company therefor, including without limitation, for the reasonable fees and
expenses of its counsel and all amounts paid as a result of such Claim or the
compromise or settlement thereof.


4

--------------------------------------------------------------------------------







Notwithstanding anything herein to the contrary, it is agreed that the Company
shall not, in connection with any proceeding or related proceedings, be liable
for the fees and expenses of more than one separate firm for all Indemnified
Persons. In addition, with respect to any Claim in which the Company assumes the
defense, the Indemnified Person shall have the right to participate in such
Claim and to retain his, her or its own counsel therefor at his, her or its own
expense.


4.    The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not Wainwright is the Indemnified Person), the Company and Wainwright shall
contribute to the Claim for which such indemnity is held unavailable in such
proportion as is appropriate to reflect the relative benefits to the Company, on
the one hand, and Wainwright on the other, in connection with Wainwright’s
engagement referred to above, subject to the limitation that in no event shall
the amount of Wainwright’s contribution to such Claim exceed the amount of fees
actually received by Wainwright from the Company pursuant to Wainwright’s
engagement. The Company hereby agrees that the relative benefits to the Company,
on the one hand, and Wainwright on the other, with respect to Wainwright’s
engagement shall be deemed to be in the same proportion as (a) the total value
paid or proposed to be paid or received by the Company pursuant to the
applicable Offering (whether or not consummated) for which Wainwright is engaged
to render services bears to (b) the fee paid or proposed to be paid to
Wainwright in connection with such engagement.


5.    The Company’s indemnity, reimbursement and contribution obligations under
this Agreement (a) shall be in addition to, and shall in no way limit or
otherwise adversely affect any rights that any Indemnified Party may have at law
or at equity and (b) shall be effective whether or not the Company is at fault
in any way.


G.Limitation of Engagement to the Company. The Company acknowledges that
Wainwright has been retained only by the Company, that Wainwright is providing
services hereunder as an independent contractor (and not in any fiduciary or
agency capacity) and that the Company’s engagement of Wainwright is not deemed
to be on behalf of, and is not intended to confer rights upon, any shareholder,
owner or partner of the Company or any other person not a party hereto as
against Wainwright or any of its affiliates, or any of its or their respective
officers, directors, controlling persons (within the meaning of Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), employees or agents. Unless otherwise expressly
agreed in writing by Wainwright, no one other than the Company is authorized to
rely upon this Agreement or any other statements or conduct of Wainwright, and
no one other than the Company is intended to be a beneficiary of this Agreement.
The Company acknowledges that any recommendation or advice, written or oral,
given by Wainwright to the Company in connection with Wainwright’s engagement is
intended solely for the benefit and use of the Company’s management and
directors in considering a possible Offering, and any such recommendation or
advice is not on behalf of, and shall not confer any rights or remedies upon,
any other person or be used or relied upon for any other purpose. Wainwright
shall not have the authority to make any commitment binding on the Company. The
Company, in its sole discretion, shall have the right to reject any investor
introduced to it by Wainwright.


H.Limitation of Wainwright’s Liability to the Company. Wainwright and the
Company further agree that neither Wainwright nor any of its affiliates or any
of its their respective officers, directors, controlling persons (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
employees or agents shall have any liability to the Company, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of the Company (whether direct or indirect, in contract, tort, for an act
of negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by Wainwright and that are finally judicially determined to have resulted
solely from the gross negligence or willful misconduct of Wainwright.




5

--------------------------------------------------------------------------------







I.Representations, Warranties and Covenants of Placement Agent. Wainwright
hereby represents and warrants to the Company that the following representations
and warranties are true and correct as of the date of this Agreement:
 
1.
H.C. Wainwright & Co., LLC (“H.C. Wainwright”) is a member in good standing of
FINRA and is registered as a broker-dealer under the Exchange Act. H.C.
Wainwright is in compliance with all applicable rules and regulations of the SEC
and FINRA, except to the extent that such noncompliance would not have a
material adverse effect on the transactions contemplated hereby. None of H.C.
Wainwright or its affiliates, or any person acting on behalf of the foregoing
(other than the Company or its affiliates or any person acting on its or their
behalf, in respect of which no representation is made) has or will engage in
general advertising or general solicitation or has taken nor will it take any
action that conflicts with the conditions and requirements of, or that would
make unavailable with respect to the Offering, the exemption(s) from
registration available pursuant to Rule 506 of Regulation D or Section 4(a)(2)
of the Act, or knows of any reason why any such exemption would be otherwise
unavailable to it.



2.
Neither H.C. Wainwright nor any H.C. Wainwright Related Persons (as defined
below) are subject to any Disqualification Event. H.C. Wainwright has exercised
reasonable care to determine whether any H.C. Wainwright Covered Person is
subject to a Disqualification Event. The Prospectus will contain a true and
complete description of the matters required to be disclosed with respect to
H.C. Wainwright and H.C. Wainwright Related Persons pursuant to the disclosure
requirements of Rule 506(e) of Regulation D, to the extent applicable. As used
herein, “H.C. Wainwright Related Persons” means any predecessor of H.C.
Wainwright, any affiliated company, any director, executive officer, other
officer of H.C. Wainwright participating in the Offering, any general partner or
managing member of H.C. Wainwright, any beneficial owner of 20% or more of H.C.
Wainwright’s outstanding voting equity securities, calculated on the basis of
voting power, and any “promoter” (as defined in Rule 405 under the Act)
connected with H.C. Wainwright in any capacity. H.C. Wainwright agrees to
promptly notify the Company in writing of (i) any Disqualification Event
relating to any H.C. Wainwright Related Person and (ii) any event that would,
with the passage of time, become a Disqualification Event relating to any H.C.
Wainwright Related Person.



J.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
fully performed therein. Any disputes that arise under this Agreement, even
after the termination of this Agreement, will be heard only in the state or
federal courts located in the City of New York, State of New York. The parties
hereto expressly agree to submit themselves to the jurisdiction of the foregoing
courts in the City of New York, State of New York. The parties hereto expressly
waive any rights they may have to contest the jurisdiction, venue or authority
of any court sitting in the City and State of New York. In the event Wainwright
or any Indemnified Person is successful in any action, or suit against the
Company, arising out of or relating to this Agreement, the final judgment or
award entered shall be entitled to have and recover from the Company the costs
and expenses incurred in connection therewith, including its reasonable
attorneys’ fees. Any rights to trial by jury with respect to any such action,
proceeding or suit are hereby waived by Wainwright and the Company.


K.Notices. All notices hereunder will be in writing and sent by certified mail,
hand delivery, overnight delivery or fax, if sent to Wainwright, at the address
set forth on the first page hereof, e-mail: notices@hcwco.com, Attention: Head
of Investment Banking, and if sent to the Company, to the address set forth on
the first page hereof, e-mail: rpascoe@apricusbio.com, Attention: Chief
Executive Officer. Notices sent by certified mail shall be deemed received five
days thereafter, notices sent by hand delivery or overnight delivery shall be
deemed received on the date of the relevant written record of receipt, notices
delivered by fax shall be deemed received as of the date and time printed
thereon by the fax machine and notices sent by e-mail shall be deemed received
as of the date and time they were sent.




6

--------------------------------------------------------------------------------







L.Conflicts. The Company acknowledges that Wainwright and its affiliates may
have and may continue to have investment banking and other relationships with
parties other than the Company pursuant to which Wainwright may acquire
information of interest to the Company. Wainwright shall have no obligation to
disclose such information to the Company or to use such information in
connection with any contemplated transaction.


M.Anti-Money Laundering. To help the United States government fight the funding
of terrorism and money laundering, the federal laws of the United States require
all financial institutions to obtain, verify and record information that
identifies each person with whom they do business. This means we must ask you
for certain identifying information, including a government-issued
identification number (e.g., a U.S. taxpayer identification number) and such
other information or documents that we consider appropriate to verify your
identity, such as certified articles of incorporation, a government-issued
business license, a partnership agreement or a trust instrument.


N.Miscellaneous. The Company represents and warrants that it has all requisite
power and authority to enter into and carry out the terms and provisions of this
Agreement and the execution, delivery and performance of this Agreement does not
breach or conflict with any agreement, document or instrument to which it is a
party or bound. This Agreement shall not be modified or amended except in
writing signed by Wainwright and the Company. This Agreement shall be binding
upon and inure to the benefit of both Wainwright and the Company and their
respective assigns, successors, and legal representatives. This Agreement
constitutes the entire agreement of Wainwright and the Company with respect to
the subject matter hereof and supersedes any prior agreements with respect to
the subject matter hereof. If any provision of this Agreement is determined to
be invalid or unenforceable in any respect, such determination will not affect
such provision in any other respect, and the remainder of the Agreement shall
remain in full force and effect. This Agreement may be executed in counterparts
(including facsimile or electronic counterparts), each of which shall be deemed
an original but all of which together shall constitute one and the same
instrument.


*********************


7

--------------------------------------------------------------------------------







In acknowledgment that the foregoing correctly sets forth the understanding
reached by Wainwright and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.


Very truly yours,


H.C. WAINWRIGHT & CO., LLC




By /s/ Mark W. Viklund
Name: Mark W. Viklund
Title: Chief Executive Officer




Accepted and Agreed:


APRICUS BIOSCIENCES, INC.






By /s/ Richard W. Pascoe
Name: Richard W. Pascoe
Title: Chief Executive Officer






8